Citation Nr: 1522751	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a right elbow disability.

5. Entitlement to service connection for a bilateral ear disability, to include recurrent ear infections, manifested by hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975, May 1975 to February 1979, and May 1982 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board is aware that the RO has characterized the Veteran's claims as being on appeal from an October 2011 rating decision.  However, the Board finds an August 2011 submission by the Veteran of a statement requesting to reopen the issue of service connection for his left shoulder, along with a copy of an August 2011 VA treatment note including a nexus opinion regarding the left shoulder disability, constitutes the submission of new and material evidence within one year of the August 2010 rating decision denying the Veteran's request to reopen the claim of entitlement to service connection for a left shoulder disability.  Accordingly, the August 2010 rating decision did not become final, and the claim of service connection for a left shoulder disability is on appeal from the August 2010 rating decision.

The Veteran's claim of service connection for bilateral hearing loss has been developed and adjudicated regarding solely the diagnosis of hearing loss.  As the Veteran seeks service connection for a bilateral ear disability which manifests in hearing loss, however diagnosed, and in light of the Veteran's contention that his hearing loss is related to recurrent ear infections, the matter is being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The Veterans Benefits Management System contains a March 2015 appellate brief.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for a left shoulder disability, a right elbow disability, and a bilateral ear disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral tinnitus is related to his military service.

2. A May 1989 rating decision denied entitlement to service connection for a left shoulder disability based on the determinations that the evidence showed that the Veteran's in-service left shoulder strain was acute and transitory with no evidence of a chronic disease, and that no left shoulder disorder was found upon VA examination.

3. The Veteran did not submit a notice of disagreement with the May 1989 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 1989 rating decision.

4. Since the May 1989 RO decision, the Veteran submitted a copy of an August 2011 VA orthopedic clinic note which included a diagnosis of mild degenerative joint disease (DJD) in the acromioclavicular (AC) joint of the left shoulder, and in which the physician's assistant stated, "This condition is at least as likely as not to be related to his prior injury...."  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The May 1989 rating decision, which denied entitlement to service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

3. The additional evidence received since the May 1989 RO decision is new and material, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Tinnitus

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110; 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  Upon VA examination in September 2011, bilateral tinnitus was diagnosed.

The second Shedden element is also met.  During his active duty service from October 1974 to February 1975, the Veteran served as a Military Policeman; from May 1975 to February 1979, the Veteran served as a Security Specialist; and from May 1982 to February 1984, the Veteran was in pilot training.  See DD 214s.  The Veteran contends he was exposed to noise during basic training from a variety of weapons, and from ordinance demonstrations and simulated mortar rounds.  See June 2012 Veteran statement.  The Veteran also contends that he spent three and a half years guarding tankers which used turbojet engines, before he entered pilot training during which he was flying daily with loud engines and was on the fight line for training.  See id.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral tinnitus.  

Upon VA examination in September 2011, the Veteran reported that his tinnitus began around 1974, and that the tinnitus had been recurrent since that time.  The VA examiner opined that the Veteran's current tinnitus was not likely related to his service because the Veteran's reported onset of tinnitus in 1974 was one year prior to the Veteran's enlistment.  

In a June 2012 statement, the Veteran again reported that the ringing in his ears began during basic training, his military training began in October 1974, and that the ringing in his ears has never stopped since that time.  See also February 2011 VA audiology consultation note (constant bilateral tinnitus noted, as well as in-service noise exposure).

The Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Although the VA examiner's nexus opinion was negative, the Board notes it was based on the finding that the Veteran's reported onset of tinnitus was prior to his active duty service.  However, as noted above, the Veteran's first period of active duty service did begin in 1974.  Further, the Board notes the Veteran has consistently reported that he first experienced tinnitus in service, and that he has experienced tinnitus since service.  As discussed above, the Veteran is competent to testify as to his observed symptoms.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused tinnitus, and which he has experienced since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral tinnitus.

Claim to Reopen Service Connection for a Left Shoulder Disability

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A May 1989 rating decision denied entitlement to service connection for a left shoulder disability based on the determinations that the evidence showed that the Veteran's in-service left shoulder strain was acute and transitory with no evidence of a chronic disease, and that no left shoulder disorder was found upon VA examination.  The Veteran did not submit a notice of disagreement with the May 1989 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 1989 rating decision.  As such, the May 1989 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 1989 RO decision, the Veteran submitted a copy of an August 2011 VA orthopedic clinic note which included a diagnosis of mild DJD in the AC joint of the left shoulder, and in which the physician's assistant stated, "This condition is at least as likely as not to be related to his prior injury...."  This evidence is new and material evidence because it was not of record at the time of the final RO decision in May 1989, and indicates the Veteran suffers from a current left shoulder disability which may have been caused by, or related to, prior injury.  It is conceivable that this prior injury was the inservice shoulder strain.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a left shoulder disability, as it raises a reasonable possibility that the Veteran suffers from a current disability which is related to his active duty service.


	
ORDER

Entitlement to service connection for bilateral tinnitus is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disability is reopened, and to this extent only, the appeal is granted.


REMAND

In an April 2000 VA primary care note, the Veteran stated at that time he did not want his general care through VA, as he was happy with his private provider, Dr. J.R.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's relevant private treatment records.

In a June 2012 statement, the Veteran reported that his treating VA physicians informed him that an in-service fracture in his right elbow is still present, and that a VA physician advised the Veteran he has continued trauma to his right elbow, and the Veteran will have to continue rehabilitation to the area.  However, VA treatment records from the Louisville VA Medical Center (VAMC) associated with the evidentiary record are dated through September 2011, and do not discuss any current right elbow diagnosis or treatment.  Further, although the Veteran underwent VA audiometric testing in September 2000 and February 2011, the puretone threshold results are not associated with the VA treatment records in the claims file.  The Veteran's June 2012 statement also indicates he continues to receive treatment from VA regarding his ears and his hearing, and that his hearing "had degraded drastically [over] the last few years...."  On remand, all VA audiogram reports should be obtained, and the AOJ should obtain all outstanding VA treatment records.

Upon VA joints examination in September 2011, the VA examiner diagnosed mild degenerative changes at the AC joint in the Veteran's left shoulder.  She noted the Veteran's report that during his active duty service, he had severe left shoulder pain after practicing for the wrestling team try-outs, and that the Veteran was told by the orthopedic clinic "that he had pulled his AC joint 3/4 of the way out...."  The September 2011 VA examiner also noted the August 2011 VA orthopedic clinic note which contains a positive nexus opinion.  However, the September 2011 VA examiner opined that it was less likely as not that the Veteran's current left shoulder disorder was caused by or related to the injury he suffered in service.  The September 2011 VA examiner explained that the Veteran was seen in service for a left shoulder strain and had a normal x-ray, and his left shoulder was normal upon his separation physical examination in May 1983.  She also noted that the first documented care for the left shoulder after service was not until June 2010, and that the findings upon MRI in November 2010 "would be more likely due to age related changes than to a left shoulder injury in 1978 because if it was due to trauma in the service, the degenerative changes would more likely be worse."  The September 2011 VA examiner concluded, "The [V]eteran's left shoulder strain in the service was an acute condition that appears to have resolved without evidence of a chronic left shoulder condition."

However, the Board notes that the Veteran's service treatment records indicate that although a strain of the left shoulder was assessed in October 1978, there was also an assessment of tendonitis in the left shoulder in November 1978.  In January 1979, the Veteran was referred to the orthopedic clinic because he complained of still having pain with movement in his left shoulder.  The January 1979 orthopedic consultation note indicates there was tenderness over the Veteran's left AC joint, and the assessment was a possible second degree separation of the left AC joint.  The September 2011 VA examiner did not discuss the in-service findings and assessments other than the left shoulder strain.  

Further, the September 2011 VA examiner did not discuss the Veteran's reports that he has experienced left shoulder pain continually since the initial injury during his active duty service, and did not discuss the positive nexus opinion offered by the Veteran's treating VA orthopedic physician's assistant.  The Board notes that because the Veteran's treating VA orthopedic physician's assistant did not provide the reasons for his August 2011 positive nexus opinion, the Board places little weight of probative value on that opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Therefore, on remand an addendum opinion should be obtained from the September 2011 VA joints examiner to address the nature and etiology of the Veteran's current left shoulder disability.

The Veteran contends that his current bilateral hearing loss is related to his in-service noise exposure, but he also contends that he suffered from continuous ear infections during service from being in extreme elements on a daily basis.  See June 2012 Veteran statement.  The Veteran's service treatment records include notations of ear congestion and problems with the Veteran's tympanic membranes.  See, e.g., November 1977 service treatment record; September 1976 service treatment record.  The Veteran's VA treatment records also indicate he has been treated for ear infections and complaints after service, as well as for a perforated tympanic membrane.  See, e.g., August 2010 VA primary care nursing note; July 2010 VA emergency department note.  

Upon VA examination in September 2011, the VA audiologist noted that the Veteran's acoustic reflexes were abnormal bilaterally.  She opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or related to an event in military service because the Veteran's bilateral hearing thresholds were within normal limits bilaterally upon entrance and separation from service.  However, the September 2011 VA audiology examiner did not address the Veteran's in-service noise exposure, or the Veteran's contentions that he has experienced hearing loss since his active duty service.  Further, she did not address the Veteran's history of ear infections, noted problems with the Veteran's tympanic membranes, or any related issues or ear disabilities which may manifest in subjective hearing loss.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current bilateral ear disability which manifests in subjective hearing loss.

	
Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claims, to include treatment records from Dr. J.R.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include audiograms from audiometric testing performed in September 2000 and February 2011, and all treatment records from the Louisville VAMC dated from September 2011 to present.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the September 2011 VA joints examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the in-service assessments of a left shoulder strain, tendonitis of the left shoulder, and a possible second degree separation of the left AC joint.  See January 1979 orthopedic consultation note; November 1978 service treatment record; October 1978 service treatment record. 

The examiner should also specifically address the Veteran's contentions that he separated his left shoulder during service, and that he has experienced left shoulder pain continuously since his injury during active duty service.  See, e.g., June 2012 Veteran statement; July 2011 VA infectious disease note; November 1988 VA examination report.

The examiner should also specifically discuss the positive nexus opinion offered by the Veteran's treating VA orthopedic physician's assistant in an August 2011 treatment note.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability manifested within a year of his separation from active duty service?

The examiner should specifically address the Veteran's report of left shoulder pain since service upon VA examination in November 1988.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner to determine the nature and etiology of any current ear disability which manifests in hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all ear disabilities which may manifest in subjective hearing loss that are currently manifested, or which have been manifested at any time since July 2011.

The examiner should specifically address the Veteran's contention that continuous ear infections affect his hearing.  See, e.g., June 2012 Veteran statement.

The examiner should also address any tympanic membrane disorders, to include the abnormalities of the Veteran's acoustic reflexes noted upon VA examination in September 2011.  

Finally, the VA examiner should perform puretone audiometry testing as well as speech discrimination testing using the Maryland CNC recording, and report the Veteran's testing results.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's ear disability manifesting in subjective hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should note that per this decision, the Veteran's in-service acoustic trauma has been conceded.  

The examiner should also specifically address the Veteran's contentions that he has experienced hearing loss since his active duty service.  See June 2012 Veteran statement; November 2010 VA mental health consultation; September 2000 VA audiology consultation.

Finally, the examiner should specifically address the Veteran's contention that his current bilateral hearing loss is related to continuous ear infections he suffered during active duty service, as well as the notations in the Veteran's service treatment records regarding ear complaints and tympanic membrane abnormalities.  See, e.g., June 2012 Veteran statement.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's ear disability manifesting in subjective hearing loss was caused by his service-connected bilateral tinnitus?

The examiner should address the Veteran's report that he has experienced bilateral tinnitus since basic training in 1974.  See June 2012 Veteran statement; September 2011 VA audiology examination report.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's ear disability manifesting in subjective hearing loss is aggravated by his service-connected bilateral tinnitus?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. The AOJ should undertake any other development it determines is warranted, and ensure the VA addendum opinion and examination report comply with the Board's remand instructions.

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


